Ladies and gentlemen, I should like to welcome you to the last sitting of 1998.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I would like to make a comment on the Minutes concerning the Oostlander report. I congratulate the newly elected Member from Scotland on his contribution to the debate on racism and xenophobia. However, may I ask whether he would be prepared, along with myself, to condemn those narrow-minded nationalists who continue to utter and perpetrate racist comments within his own party against English people?
It may be the last sitting before Christmas, but that is nevertheless not on the Minutes, Mr Miller.
Mr Wijsenbeek has the floor.
You need have no worries about saying 'Wijsenbeek', Madam President. Your pronunciation is just fine!
And even if Mrs Fontaine does not always manage it, I have long since forgiven her!
(Laughter)
(NL) That is Mr Goedbloed, to make matters even worse. Madam President, I am referring to the Minutes, pages 11, 12 and 13. I referred to this yesterday. Mr Elles, the rapporteur from the Committee on Budgetary Control, and the President both pointed out that they found our Rules of Procedure strange. May I assume, Madam President, that as a result of this, the presidency of the House, if not the Bureau, will provide us with a proposal to amend Annex V of the Rules of Procedure? Should not the Bureau have spoken of this much sooner and therefore have raised it much earlier in the Committee on the Rules of Procedure, rather than convening us on a Monday afternoon in a kind of emergency procedure, when we could no longer of course do anything about it.
We take note of that.
Madam President, I should like to endorse what Mr Wijsenbeek has just said. In the Committee on Budgetary Control, I pointed out at a very early stage that there were incompatibilities here. But let me say the following about the Minutes: I see that the votes on discharge and the Elles report are minuted, but I cannot find the text of the motions on which we voted and which, in my view, ought to be recorded in the Minutes, because in the event of a referral back to committee, Article 6 of Annex V of the Rules of Procedure requires us to comment at the next part-session on the result of the parliamentary vote. If the motions on which the House voted are not available to us, we can hardly perform that task in a satisfactory manner. Great care should therefore be taken to ensure - and I do insist on this - that the motions which were put to the vote are also recorded in the 'texts adopted' part of the Minutes. Otherwise I cannot see how we are supposed to comment on them in the Committee on Budgetary Control. All we have are the results of the vote in Part 1 of the Minutes.
The problem is that there was no final vote. The texts are always only printed when the final vote has taken place. So we know the outcome, and the texts in question can be forwarded to the Committee on Budgetary Control. They stand adopted, and that is what it says in the Minutes. I suggest that we look again at how we can reorganise the procedures for your work.
Madam President, may I ask that this be done very quickly, because we do have to report back to the House in January; that is what the current Rules of Procedure prescribe. I do not consider that possible if the texts which have to be recorded in the Minutes are not there. This way, I only have the result which is printed in the first part of the Minutes. This naturally means that certain inconsistencies might occur in the wording.
We shall look into that and ensure that the Committee on Budgetary Control can do its work properly.
Madam President, since I could not raise a point of order yesterday, may I repeat today that this is the last opportunity for Members to sign Mr Martin's written declaration on the adverse impact of the World Trade Organisation on animal welfare. I urge all Members to sign it.
That has already been done, and that will be the last time for this year.
Madam President, I refer to the presentation we had earlier this week in celebration of the 10th anniversary of the Sakharov prize. I took the opportunity of speaking to our President in the corridor yesterday. I made him aware of the fact that it was Lord Bethell who instituted the Sakharov prize. I felt it was rather inappropriate of Parliament not to have recognised that fact when we had rapporteurs and one or two other distinguished guests here with us. So, for the record, I think it is worth restating that it was thanks to a great deal of hard work by Lord Bethell, a personal friend of Sakharov himself, that the prize was instituted, and the rapporteur duly took it through Parliament.
Thank you, Mr Provan.
Madam President, I would like to speak regarding page 12 of the Minutes, where there is a record of the various speeches made on behalf of the groups before the vote on Article 23, that is, on the mechanism for discharge. It is said that, on behalf of my group, I indicated that we would also table a motion of censure if the discharge were granted. This is evidently the opposite to what I said. I said before the final vote that, for us, there was a very clear link between the refusal to grant discharge and the tabling of a motion of censure, and that we would table a motion of censure - and we will, as we already have the signatures for it - if the discharge were not granted. I would therefore ask you to rectify this.
That will be corrected.
Madam President, I would like to make a remark with regard to page 33 of the Minutes concerning the dispute that I had with Mr Jean-Pierre Cot, who presided over the sitting, over his systematic refusal to allow any explanations of vote on the Elles report. His interpretation of the Rules of Procedure was totally despotic, and we contest it. Moreover, I went to the Sittings Service after the closure of the sitting, and a considerable number of explanations of vote from Members had piled up or had arrived by e-mail. The most obvious interpretation of the Rules of Procedure is that, when it comes to a vote that is so important politically, Members must be able to explain their positions.
As I said to Mr Cot, yesterday we wrote to the President of the European Parliament to ask him to refer this problem to the Committee on the Rules of Procedure. Of course, this was not a referral back to committee in the usual sense of Rule 129, but a referral back in accordance with Annex V, which was in fact a side-effect of the negative vote on the Elles report. It was therefore a case of referral back to committee that was entirely different from those we are used to.
Mr Berthu, the legal position does not seem to be entirely clear. That will have to be examined and then dealt with accordingly.
Madam President, I was intrigued by what Mr Berthu said about explanations of vote coming in by e-mail. I am all in favour of modern technology, but I thought Members had actually to be present to give an explanation of vote. I wonder whether I could have an e-mail facility as well.
Written explanations of vote do naturally have to be given in writing, Mr Ford. Since we have some very modern Members, they are also bound to use modern means of communication. I would say that this is actually quite an advantage.
Madam President, the Socialist Group tabled a motion of censure against the Commission with a view to giving it a vote of confidence. May I ask you to instruct the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to examine the admissibility of that motion.
In my opinion, while the motion may not breach the letter of the EC Treaty, it is certainly contrary to the spirit of the Treaty. That is why I would ask you to have the Rules Committee examine the motion, thereby preventing the dilemma that might otherwise face us in January.
(Applause)
We take note of that, Mrs Müller. However, you have just said that you would like this to happen before January. Today is our last sitting before Christmas. I cannot imagine that the House would agree if we were to say that Members had to meet over the Christmas period.
Madam President, I meant before the part-session in January, so that we do not find ourselves in a dilemma then.
Thank you, Mrs Müller, that makes things clearer.
Madam President, I am really surprised at the last speaker, because this institution is on the horns of a dilemma, so I do not really know what her problem is. As you will know, the motion of censure was correctly tabled according to the Rules of this House.
However, I wanted to refer to yesterday's Minutes. You will note that in Item 7 on the discharge, in the second paragraph after The following spoke during the vote: , the Minutes are quite explicit in describing various people's accusations of blackmail and, in one instance, in accusing my Group of blackmail. However, they do not correctly report that I accused those who were so accusing me of hypocrisy. If the word 'blackmail' is going to be used in the Minutes, my word 'hypocrisy' must also be used against those who accuse me.
We shall check that, Mrs Green.
Madam President, on page 12 of the Minutes, a small change should be made to my statement. After highlighting the unfortunate way in which the Commission declaration was phrased, I did not indicate that my group would vote in favour of granting discharge, but that my group was divided and that, personally, I would vote in favour of granting discharge. I did, however, indicate that my group was divided. That should therefore be made clear.
That too will be corrected.
Madam President, at the risk of ruining everyone's Christmas, I heard this morning in the hairdresser's ...
... that there is talk of industrial action in the airports. I wonder whether you could confirm that flights are leaving from Strasbourg airport, or if there is any problem?
That may not have anything to do with the approval of the Minutes, but I am glad that, like the rest of us, Mrs Banotti likes to pay a visit to the hairdresser in order to look her best.
Madam President, I should like it to be recorded just how good Mrs Banotti's hair is looking.
Thank you, Mr Martin. I think we are all already in something of a holiday mood, but we must now proceed with our work.
(The Minutes were approved)
VOTES
Despite some concerns expressed in the discussions and in some amendments presented in the Committee on Transport and Tourism, the Green Group voted today in favour of the report by Mr McMahon including all amendments by the Committee on Transport and Tourism.
We did so, as I believe that the proposal for the directive presented by the European Commission is a good step forward in harmonising national and international regulations regarding the transport of dangerous goods on Community inland waterways. This will increase safety and promote fair competition among transport providers. The amendments introduced by the Transport Committee only improve the directive asking for the introduction of an interim regime where the most up-to-date Rhine-rules apply to all inland waterways covered by the directive as long as there is no valid international agreement.
The Greens had, however, and still have some concerns regarding the scope of application of the directive. Article 1(2) and (3) allow Member States to exempt national inland waterways, which are not connected to other Member States waterways (§2) and military vessels transporting dangerous goods (§3) from the scope of the directive. Given the general aim of protecting waterways from damage by dangerous substances, I strongly believe that the same safety rules should apply to all transport of dangerous goods, i.e. to transport on Community and national inland waterways. The same logic should also apply to military ships, as there is no reason, from a moral or environmental point of view, to exclude those ships from the obligation to respect certain safety requirements.
I therefore hope that most Member States will automatically apply the directive to all their inland waterways, and that military vessels follow as far as possible the rules applying to all other ships.
Cot report (A4-0460/98)
We object to the conclusions reached in this report regarding EU legislation and, in particular, the subsidiarity principle.
The subsidiarity principle, as laid down in the Maastricht Treaty, should be a mechanism for delegating decision-making to the right 'level' and ensuring that the EU does not embark on legislation which it would be more appropriate to adopt at another level. It ought not to be a way of maintaining that EU legislation is right and should not be called into question.
In particular, we object to recital B, which states that the principle of subsidiarity should not be applied to areas falling within the exclusive competence of the Community, and the highly contradictory recital C, which states that the principle of subsidiarity should be applied in such a way as to preserve the acquis communautaire in its entirety. This runs completely counter to the subsidiarity principle as laid down in the preamble to the Maastricht Treaty.
We have voted against the report as a whole, since in our view, the intention behind the subsidiarity principle is to prevent the EU having a hand in legislation that is best carried out at a lower level of decision making, for example national, regional or local government, or in some cases even at international level, for example through the OSCE, UN or Council of Europe.
In our opinion, we would have better legislation if that which is adopted by the EU were kept to a minimum, if it were intelligible and if the system of annexes and explanations were abolished on the grounds that it leaves everything open to interpretation and, in principle, makes EU legislation generally incomprehensible.
Tempus III
The next item is the report (A4-0464/98) by Mr Evans, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Decision adopting the third phase of the trans-European cooperation scheme for higher education - Tempus III (2000-2006) (COM(98)0454 - C4-0554/98-98/0246(CNS)).
Madam President, on behalf of my Group I welcome this Commission report and hope that it is accepted today with my proposed amendments.
Firstly, I wish to apologise to my colleagues on the committee and to the Commission for being unable to be present in the committee when the amendments were taken but at the prescribed time I was sitting on the tarmac in an aeroplane at Heathrow waiting to take off and there I sat for two hours.
I am, to say the least, surprised that the Council seems either to be ignoring the role of Parliament or not to have been anticipating this debate. It seems that they drew up their common position on 4 December. Their new text, in French, came to me only yesterday. This is not a satisfactory way to proceed. It is arguable that the report should be sent back to committee so that we can reconsider the new text, although on reflection I will not propose this course. I will, however, in the light of the paper that I got yesterday, withdraw Amendments 10, 11 and 12 as they are now covered.
Tempus is more than just a worthy programme. It plays, and will continue to do so, an essential part in the development of the countries of Eastern Europe: countries that were for too long closed off to the West. When these new democracies were emerging, it was assumed that a university was a university, be it in Prague or Paris, Budapest or Birmingham. The reality proved to be rather different. Education, like so many aspects of life in the eastern bloc countries had suffered. The Tempus project sought to bridge that gap and to build an educational bridge to the 1990s: a bridge built on the foundations of EU finances, grants to help academics to travel and share experiences, and grants for joint projects and initiatives of mutual benefit. The Tempus project was also the provider of new and up-to-date equipment, enabling students and their teachers to be connected to the very best of educational opportunities. Indeed, I have seen some very dilapidated buildings in Romania, for example, housing excellent modern computers provided by EU Tempus money.
The individual institutions that are recipients of Tempus grants, acknowledge freely the debt they pay to this programme and to the Union in general. In a wider frame, education plays a crucial role in developing economies and regenerating industry and whole regions. To build a successful country you need a thriving economy and to get that you have to invest in education at every level. Tempus helps and encourages those countries that need help to improve. Without it there would be serious deficiencies in their education system and we, the people of Western Europe and the more prosperous nations, would undoubtedly suffer the knock-on effect.
The new Tempus proposals build on the experiences of the last few years. Many of the previous recipient countries are no longer eligible as they are now involved in Socrates or Leonardo. My amendments to the Commission document ask for the new programmes to be linked in with Socrates and Leonardo, amongst other measures, in the hope that all the valuable work and the links that have been built up have not been lost. But the new recipient countries, the former Soviet States, Mongolia, Bosnia-Herzegovina, Albania and former Yugoslav Republic of Macedonia will now be recipients of Tempus money. I know and have seen how Tempus has helped other countries develop their educational systems and we must now ensure and do everything we can to make certain that Tempus helps these new and continuing recipients.
I also propose in my amendments that a special effort is made to involve more students from ethnic minority backgrounds, linking people from minority cultural, linguistic and ethnic backgrounds with similar people in other countries. This would be an excellent way of building a people's Europe. It is also essential, as I have said in another amendment, that no group of people is disadvantaged. We must make sure with Tempus and with all European projects that they are as inclusive as possible and do not exclude any group of people. Especially those projects that are based on education and young people must bring people together and include as many sections of society as possible.
The recent Auditors' report was critical of the way some Tempus money was spent. It is true that some academics are perhaps more concerned, understandably so, with the educational aspects and are not quite so concerned about the minutiae required under the grants and accounting procedures.
I hope very much that, in the light of the Auditors' report, we will ensure that recipients of Tempus money give accurate answers, to make certain that we are seen to be transparent and that we can account for the money that is spent. But it is money that is being spent wisely and well, and although I have regrets about the way the Council have presented their new paper, I very much hope that Parliament this morning will support this report.
Madam President, as the rapporteur Mr Evans has just explained very clearly, this programme essentially helps education to become an economic benefit in countries with a great need for it.
From a purely financial standpoint, like the previous phases, Tempus III does not have a separate financial framework, nor any separate financial package. The funding of its activities depends on the two programmes PHARE and TACIS, and consequently its implementation relies on a combination of the resources available for those two programmes, always providing they continue to exist and develop. And that is something we must bear in mind when we assess the way in which this programme is implemented.
A second point concerns estimating the level of funding. That, of course, cannot be based on the funding of the earlier phases because, as has already been said, the states involved are different. Other states were involved before and others are involved now. But the objectives too are different. Of course, this assumes that some resources will be available, and it is essential for the Commission to ensure that the financial information which is unfortunately missing in the statements it has made, will be provided. From now on that information will have to be available so that we know exactly where we stand. That will ensure the necessary transparency, all the more so because there is as a rule a double source of funding and this creates a problem: operating expenditure comes from PHARE or TACIS, while administrative expenditure comes from the Foundation for Vocational Training. On that point, I should like to say that the Committee on Culture and Youth carries a heavy responsibility to monitor the implementation of those programmes so as to avoid any repetition of what happened in certain cases during previous periods. There must also be greater flexibility and adaptability, always of course taking care to select activities that can be carried out. That too was very rightly explained by Mr Evans, and it is important from the financial standpoint. Cohesion and additionality with other actions must also be ensured in order to maximize the effectiveness of combining different activities towards a specific objective.
Madam President, on behalf of my group I should like to express my warm congratulations to Robert Evans on his reporting and to re-emphasise the importance of the Tempus programme. For the new democracies in the East in particular, it is very important that cooperation should take place in the areas of education and culture. These are certainly two fields in which we can truly cooperate as equal partners with the new democracies and the future members of the European Union. That is why I particularly emphasise the importance of this programme.
Madam President, it being the last day of the pre-Christmas season, Mr Evans will be happy to hear that we are totally in agreement with him. This is the first I have heard about the common position arrived at yesterday and I absolutely agree with his point that it simply is not good enough. In supporting totally Mr Evans' report, I would like to make a couple of comments.
He rightly states that education is an essential part of the development of these countries. Some years ago I saw how parlous the state of the equipment was, particularly scientific equipment, in many of the countries that have been helped. We are spreading our net a lot wider this time, hopefully not too thinly. If nobody knows what we are doing, except one or two in a very vast area and a number of countries, the value of the programme will be lost.
One area remains to be addressed and that is our knowledge of what is happening in the educational systems of these countries. We have seen the dramatic affect the Socrates programme has had in our own countries. That is why we are deeply upset - particularly in my group - about the very small budget we are being given to try to implement what is, in fact, one of the great success stories of the Community.
I hope, in the context of Mr Evans' report, there will be some way in which we can hear - preferably directly from the people who have been helped by this - precisely what the effect of the Tempus programme has been on their countries. There is a saying of the Chinese that if you love your child send him on a journey. We have not had too much experience of journeys to us as oppposed to our students going to Eastern European countries and that is an area where our education could be considerably improved.
We are pleased to support all Mr Evans' amendments and we wish him and all those who benefited from the Tempus programme a very happy Christmas.
Madam President, I too wish to congratulate Mr Evans for his excellent work, which I support fully. Throughout the 1990s the Tempus programme has been a very important and effective tool for the growth and improvement of university education in the central and eastern European countries, and later the newly independent countries. From the point of view of the central and eastern European countries this programme has significantly improved the conditions for universities and colleges to participate in the Community education programmes which later became available to them.
From the year 2000 the Tempus III programme now proposed by the Commission will aim to provide support under the PHARE and TACIS programmes for those partnership countries that cannot participate in the other Community programmes. The focus of this activity will be the administrative reorganisation of the universities and educational developments that will involve opening doors to the world of business and enterprise. The importance of universities in economic and social reform in recipient countries can hardly be stressed too much.
As funding under the PHARE and TACIS programmes is, however, limited, as has been said here, it is absolutely vital to ensure effective coordination with other Community action, so that the greatest possible benefit may be derived from the programmes. In this I agree with the rapporteur's main arguments, including the need to pay special attention to opportunities for students from different minority groups to participate in exchange programmes. Complementary action includes language courses and courses in cultural background, which must be given priority support.
With the new Tempus programme a clearer policy will emerge with regard to attempts to stabilise the recipient countries zone. Tempus will also be a tool for regional cross-border cooperation between the present applicant countries and the non-associated countries. It is important that the areas this programme focuses on are suited to the priorities of the PHARE and TACIS programmes. Through education the programme will thus be helping to promote reforms in the economy, democracy and government.
The programme's recipient countries cover a vast and very diverse area. Consequently, we need separate tailor-made strategies for the various countries and country groups involved. By giving more weight to European research we will be able to bring these countries closer to the Community and, furthermore, learn from the effects of integration.
Madam President, I liked the remark by Mrs Ryynänen about many political hues, and here is a political Hugh giving his speech this morning.
I welcome this report by Mr Evans for a number of reasons. Firstly, as an old academic of 25 years' standing, I like to see lots of money going to my old friends to keep them in employment, just in case I have to rejoin them next year. Of course that will not happen, as Mr Evans well knows.
Secondly, I would like to welcome it because Tempus I was run - Mr McMahon tells me - by a good woman from Ayrshire, Leslie Wilson. Clearly the success of the programme is attributable to the fact that it was originated and administered by a Scot. As the number one for the Scottish Socialist Party for the forthcoming European elections which will ensure my return next year I welcome that in particular.
Thirdly, I welcome it because it is from my friend, Mr Evans, who is a tribute to higher education himself. He tells me he has two degrees from London University and an honorary doctorate from Brunel University. That raises a question mark about the quality of that particular university, but I am sure it is a good participant in the Tempus programme.
I welcome it because it spreads education throughout the European Union and connects it to the incoming states. But I have question marks over the amount and scale of the resources required, as Mr Evans does. We need more money for this programme and all education programmes to make them a reality, for the new Member States in particular.
I welcome it because my friend, Mrs Müller, who is the scourge of the Commission, tells me that this is a fairly well run programme and that Mrs Cresson's dentist does not have any part in it. Therefore we should be confident about its administration.
For all these reasons we should support this programme. But like Mr Evans I have to say that the Council is rather insulting when it adopts the common position without even taking account of Parliament's position. I suspect this is a breach of the rules of the interinstitutional agreement. It would be nice if we took back our opinion, Mr Evans, and held it for a further six months. We do not want to penalise the universities just because the Council has behaved badly but we should certainly communicate our displeasure to them.
Madam President, the type of cooperation envisaged in Tempus will open up entirely new regions to the European Union. As far as the current Tempus III programme is concerned, I believe it is especially important that the greatest of care should be taken to match the various priorities very closely with the national needs of the target countries. The Commission must ensure, in the light of the criticism expressed in the evaluation report, that the new programme is implemented far more efficiently. Precisely because the measures in the realm of tertiary education have a really vital role to play in the integration process, a huge responsibility falls on the Commission and all other players in this field. I am right behind the rapporteur when he says that the mobility grants should also be available to students. Not only are they by no means a 'quantité négligeable ', as he says; they are in fact the software around which the whole system revolves.
Madam President, the Tempus programme has been successful; it has made a unique contribution to the third-level system of education in the countries of central and eastern Europe.
Given the major changes in the political context in which it operates, especially as the enlargement process gains momentum, it is time to evaluate and update elements of it as we prepare for its third phase. It is particularly important, as these countries make the transition to free-market economies, that we assist the development of the curriculum to respond to the new economic situation and especially to provide the necessary skills for entrepreneurial activity. In addition, curriculum initiatives should provide the opportunity for academics and students in third-level institutions to learn more about the ethos of the Union, its role in the world, our policy priorities and the responsibilities of European citizenship and membership. The Jean Monnet programme has been successful in achieving some of these objectives within the European Union itself. We could learn from it and we could apply the best elements of it to Tempus III.
I congratulate the rapporteur and look forward to the response of Parliament and the Council to the way they have badly treated this in relation to the decision they took yesterday.
Madam President, the Evans report under discussion is about redesigning the European Union's youth and culture policy. Up to now Parliament has had its first debates on the new legal basis for the Socrates and Leonardo programmes as well as the youth programme and the framework programme for culture. Now the issue is the continuation of the Tempus programme. The Committee on Culture, Youth, Education and the Media has done an enormous job in the organisation of these programmes in preparation for the challenges of the next millennium. For that reason we must recognise its hard work, and I would like to thank Mr Evans for this report.
University and college education and research are the basis for a new society. Over the centuries they have been international as, with human progress, they have helped us to accumulate knowledge which served the common good. It is therefore only natural that the European Union should lay such great store by developing cooperation among universities. The Tempus programme, which concerns the central and eastern European countries, began in 1990 and has since continued uninterrupted. The geographical area involved in the programme now under way is much larger than before, because many of the countries that have applied for EU membership are already involved in the Socrates and Leonardo programmes.
It is especially important to make youth, and university students in particular, aware of the importance of international involvement. Today's university students are the founders of tomorrow's society. Although the time spent studying abroad might be short, it opens up a totally new outlook on the international community and international relations. Though the priorities might be the furtherance of knowledge and skills, student exchanges open up a whole new approach to international issues and problems.
Obviously, student and teacher exchange programmes and improved administration and educational methods will also bring with them new direct benefits. Levels of knowledge and skills will be broadened and strengthened. But we in the European Union in particular have to realise that we will by no means always be just the provider, we will also be the recipient.
Madam President, ladies and gentlemen, as you know, Tempus is a product of the political will expressed by the Heads of State and Government during their meeting in Paris in November 1989, and later here in Strasbourg in December of the same year.
The backing and cooperation of all the institutional bodies, Parliament, the Council, the Economic and Social Committee, led very quickly - on 7 May 1990 - to the decision to establish the Tempus programme, in other words the legal framework for adapting the results of the experiences gained from the Community educational programmes Erasmus and COMET to the special conditions that prevail in the eastern countries.
As has been demonstrated by the numerous appraisals and annual reports you have received, from the time of its implementation - in 1990 in the PHARE countries and 1994 in the TACIS countries - and in the various phases of its development, Tempus has been successful in contributing towards the restructuring and modernisation of tertiary education systems in the beneficiary countries. We can therefore say with certainty that it lived up to our expectations. Tempus was directed at initiatives by universities, within a defined framework of priorities and always in agreement with the national authorities. In that way, we responded effectively to the specific needs of our partners. Thus, most of the associated countries in central and eastern Europe who are taking part in Tempus have progressed, since it started, to a new phase in their relations with the European Union countries, to full and integral participation in the Community programmes Socrates and Leonardo. However, the non-associated countries of central and eastern Europe and the newly independent countries of the former Soviet Union and Mongolia have been slower to benefit from the programme. In those countries there is still broad scope for Tempus, the only instrument with the potential at present in those areas to support the university sector in adapting effectively to the new social and economic circumstances. And the Tempus III proposal is directed precisely at those countries. In reply to the question asked by Mrs Banotti, I should like to say that the Commission is preparing a report on the impact we have had on the educational systems in beneficiary countries, and of course that report will deal with each country separately.
Madam President, I would like to give particular thanks to the rapporteur Mr Evans for the quality of his report, a quality that has been evident at every stage and which highlights the important objectives of the programme we are debating today.
As regards the amendments tabled by Parliament, the Commission considers that many of them enhance and clarify the original proposal still further, and it can therefore accept Amendments Nos 1, 2, 3, 4, 5, 7, 8, 9 and 17 which were tabled by the rapporteur Mr Evans on behalf of the Committee on Culture, as well as Amendment No 14. In contrast, the Commission cannot accept Amendment No 6 on the financial circumstances, which the Commission cannot foresee. The sums earmarked for Tempus will be decided each year when the budget allocations to beneficiary countries for the PHARE and TACIS programmes are being determined. In its explanatory report the Commission indicated the sums made available for Tempus in previous years, but it cannot prejudge what will be provided for Tempus from the aid programmes after 2000, since no financial planning has yet taken place for the new rules that are to be applied in those specific countries from 2000 onwards. The Commission also cannot accept Amendment No 16, which concerns the nature and role of the committee that will assist the Commission in implementing the programme. From that standpoint, we are waiting for the new decisions to be taken in relation to comitology. Yet, the Commission would like to abide by the text of its proposal, which it formulated in accordance with the proposal on comitology it approved on 24 June 1998. Furthermore, the Commission cannot accept Amendment No 13 on the definition of a degree of flexibility in the management of projects, nor can it accept Amendment No 15 on the addition of conditions whose indirect result would be to restrict both the flexibility called for and the exchange of information about all the initiatives. The Commission understands the spirit of those amendments - which is quite evident - but we consider that the initial proposal of Amendment No 15 amplifies and clarifies the scope of the text. Finally, as for Amendment No 18 on the introduction of a series of activities and structural measures, the Commission considers that it is inappropriate to include these additions. Indeed, the definitions of the structural and supplementary measures, how exactly they are to be worded, is a matter for the Tempus committee which will be set up pursuant to the decision. These measures are closely related to the priorities agreed each year with the relevant authorities in the countries concerned.
The Commission will shortly submit to the Council an amended proposal on Tempus III, which besides incorporating Parliament's ten amendments that have been accepted, will take serious account of Parliament's other wishes, to an extent of course that enables us to submit our own proposal to the Council.
Thank you, Mr Papoutsis.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
I should like to thank the rapporteur for his work in preparing this report. The Tempus programme is a trans-European cooperation scheme for higher education. It makes a significant contribution not only to higher education, but also to strengthening democracy in non-member countries of Central and Eastern Europe and the former Soviet Union.
With reference to countries that are participating in the Tempus programme and where democracy and civil liberties and rights are still disregarded by the regimes in power - for example Belarus - I should like to point out the importance of the programme's objectives of reinforcing the independence of higher education, improving its administration and demonstrating its crucial role in economic, social and political reform.
Participation of Hungary in Community audiovisual policy
The next item is the report (A4-0467/98) by Mrs Leperre-Verrier, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Decision concerning the Community position within the Association Council on the participation of Hungary in a Community Programme within the framework of Community audiovisual policy (COM(97)0562 - C4-0637/97-97/0311(CNS)).
Madam President, the question here is whether or not to include Hungary in our Community MEDIA II programme. Coming after the decisions in the education, youth and culture sectors, which have enabled some CEEC countries, including Hungary, to participate in our programmes, this decision relates to another area that is of paramount importance for pre-accession strategies, namely, the audiovisual sector. This is a sector that is undergoing enormous change and is particularly interesting owing to the very significant technological advances it is making, and it remains a powerful medium of expression, inter alia of identity and citizenship. That is, at least, the aim behind establishing this European audiovisual area.
It should also be noted that the MEDIA II programme is but one part of this European audiovisual policy, the main thrust being provided by the 'Television without Frontiers' directive, although the two of them share many aims. It is therefore clear that participation by the applicant countries in MEDIA II is dependent on them making advances in harmonising legislation or aligning it with European directives.
It is worth asking whether the procedures for implementing the decision, with its fairly significant political implications, are capable of meeting the challenges in question, and whether they are likely to ensure that the specified aim is achieved. We should remember the principle of association. Hungary will participate in all actions forming part of MEDIA II in accordance with the conditions laid down by the programme and applicable in all Member States. Nevertheless, Hungary is required to set up appropriate structures at national level.
To that end, Hungary will have to establish a 'Media Desk' in cooperation with the Commission. On the financial front, it will pay an annual contribution to cover the cost of its participation in the programme. Its contribution will be around ECU 650 000 for the 1998-2000 period, but it has been authorised, as provided for in the additional protocol, to use PHARE funds for 50 % of its budget.
Nevertheless, we must be aware that the harmonisation of Hungarian legislation with European audiovisual texts and, in particular, the famous 'Television without Frontiers' directive, still poses a problem and will therefore have to be subject to strict coordination between the European Union and Hungary. In fact, the development of Hungary's audiovisual sector is still fragile and somewhat paradoxical. The ending of the State monopoly in the media came out of the political upheavals of 1989, as one of the main aims of reform, but it took no less than seven years, with the promulgation of the Law on the Media in 1996, for a start to be made on achieving that aim. It was not only a question of endorsing a principle, as the monopoly on information, production and distribution had to be ended and the audiovisual sector reorganised.
This new mechanism, which places Hungary among the Eastern European countries best equipped to guarantee the freedom of information, has so far mainly benefited the public service sector as, being outside the scope of public service, satellite broadcasting and cable services are not subject to any regulation. Nevertheless, if there is too much freedom, it could divert Hungary away from expressing its national identity and benefit only non-European productions. Within the framework of current legislation, timid efforts are naturally being made to encourage the local film industry and a new, more specific law on films is being considered. Moreover, the 1996 law needs to be amended to conform to European requirements.
This is what caused the difficulties that at first led to the vote on this association plan being delayed in the Committee on Culture, Youth, Education and the Media. In fact, in the spring, when Hungary was already engaged in the pre-accession process and had already expressed its desire to take part in the MEDIA II programme as a full partner, it took the decision to authorise the installation of the HBO broadcasting company, a subsidiary of the American company Time Warner, broadcasting to Poland by satellite. This was against all European regulations and represented unfair competition for European companies, which themselves were respecting their obligations.
I will not go back over the various levels of negotiations that followed. I went to Hungary myself in October, at the invitation of the Secretary of State for culture. Those few days in Budapest, where I met Hungarian leaders, convinced me that the Hungarian authorities were full of good intentions and aware that they had to adapt their legislation. However, perhaps they were not aware, or did not have a sense of urgency, and in solving the HBO problem, they were also serving their own interests. It was not just to please the European Union and ensure that it became a member.
Unfortunately, I think that there are still some misunderstandings. I was therefore pleased to note that Hungary has promulgated the Council of Europe Convention on Transfrontier Television, which will give their regulatory body, the ORTT, the opportunity to investigate and take the necessary measures. With regard to legislative harmonisation, the plans for development are still somewhat vague and contradictory in places, and a certain level of rigour would be welcomed here.
In the light of these events, I must say that I wonder a little about the method involved in associating applicant countries with the MEDIA programme from the outset. We have already seen this in the past. For certain Central and Eastern European Countries, the Tempus programme was, in some way, the precursor to joining the Socrates programme. For the audiovisual sector, one could maybe have considered some sort of half-way house to help the countries to progress in that field. Once again, I regret that the PHARE programme no longer has the task of funding cultural activities.
To conclude, I would like to say that I believe Hungary has achieved a great amount of progress in the audiovisual sector, and while it is a country with a great culture, notably in terms of cinematography, it needs to show more clearly its will to adhere to our common cultural values and to provide itself with the resources to keep the promises being made to us concerning legislative reforms. In particular, it should respect the timetable that it set for itself, to which it unfortunately does not seem to be fully adhering. This is why, while supporting the association of Hungary to the MEDIA II programme, I have tabled amendments - I am thinking here, in particular, of Amendments Nos 1 and 3 - that place some conditions on that association.
I hope that the Council and the Commission will support me in this approach and, Commissioner, I would also like you to give me the Commission's opinion. We do need to give out a strong political signal. Let us not forget that Hungary will thus become the first country to join the MEDIA programme. Let us not forget that other applicant countries are also engaged in this delicate process of legislative harmonisation. They are watching us, they are watching what is happening in Hungary and Poland. Let us not allow them to become the Trojan Horses of American audiovisual interests in Europe.
Mr President, I wish to begin by thanking the rapporteur for her work and the excellent report she has presented to us this morning. It is important that it flows on from the previous Tempus report. It is very important that everything in Hungary and the other countries is brought into line as soon as possible. Participation of Hungary in a Community programme on media is very important because, as we all know, free media are crucial to a democracy.
Of all the emerging states in Eastern Europe, Hungary is the most advanced and most ready to participate in the MEDIA II programme, because its administrative and technical structures are at a more advanced level. I was in Budapest recently and, by comparison with the other Eastern European countries, Hungary is certainly doing very well. It is also in a position to contribute towards it financially. Of course we welcome that. Further, it is equipped to guarantee the freedom of information. We are always interested and concerned to make certain that freedom of information is guaranteed.
The report points out that such freedoms could divert Hungary away from expressing its national identity. This is a serious point about which we ought to be concerned. To my mind, too often in Hungary, and in some of the other countries as well, we hear Western European songs and we see that the films are mainly American or from other countries. It is not in interests of building a stronger, more united Europe to suppress the culture, language or identity of applicant or Member States. This is why I welcome very much, in particular, Amendment No 7 by the rapporteur, which states that Hungarian can be used as a language of communication. I personally would prefer it went further, because I do not believe the way to welcome new countries into the European Union - whether it is in the MEDIA II programme or any other programme - is to say that: 'you can come in as long as you speak one of the languages we are using'. I know that it creates problem to say that about Hungarian. Any new language creates problems. But a successful Europe cannot be built if the language or cultural identity of any country is suppressed. I realise that is a challenge but it is one we must work towards.
Of course Hungary's involvement in the MEDIA II programme is important but it will also help the implementation of the Television without Frontiers directive.
We have to look at why the audiovisual industry is so important and the rapporteur has brought this to the fore. In today's society we are all aware that the audiovisual industry plays a huge role and it is important for economic reasons and job creation because it is a communication tool. A point which our committee has made several times in this and other reports is that the audiovisual industry also plays a huge role in the cultural aspects of life and cultural development. It also helps the national identity to be preserved. If it is used properly, it makes room for and respects minority languages and cultures and people from ethnic minorities within those particular countries. I am pleased to stress, because it is important, that we must make absolutely certain that we do everything to welcome new countries into the European Union through the MEDIA II programme, which is just one example, to make certain that they not only respect their minority cultures, languages and religions but that they do everything to encourage them, because a Europe that is built on a background of successful cultures and respect for other people's cultures and minority languages will be a more prosperous and successful one in the future. With those remarks, I welcome this report very much and I congratulate the rapporteur on her presentation.
Mr President, my interest in this subject stems not just from my membership of the Committee on Culture, Youth, Education and the Media but also from my membership of the Joint Parliamentary Committee with Hungary. I think that there is a role for the joint parliamentary committees in monitoring programmes such as MEDIA II and other Community programmes where the pre-accession countries are already participating. That is a role for the JPCs.
We all know that Hungary has been seeking membership of the European Union since 1989. But the point is very strongly made by Hungarian Governments, Hungarian politicians and Hungarian people that Hungary has been part of Europe for ever and what it is seeking now is simply accession to the European Union. During the last ten years we have witnessed a remarkable transformation in that country and through change of political systems and socio-economic reforms it has already achieved the political and economic basis for accession. The European Union must do all it can to encourage and promote Hungary's accession to the Union and participation in these programmes in advance of membership is a very important step forward.
We are, however, at a crucial stage in preparations for accession and the importance of opening doors for candidate countries to participate in the Community programmes, as well as encouraging them to adopt Community regulations, is paramount. The inclusion of Hungary in the MEDIA II programme is something that I certainly support. I am in favour of the proposal and join in the congratulations to the rapporteur for her report. The role of the audiovisual sector as a whole in fostering the development of civil society, in particular in the new democracies of Central and Eastern Europe, is crucial. We know that audiovisual programming is not easy inside the European Union. So it is certainly not going to be easy in the new countries seeking membership.
The main thrust of European audiovisual policies is being provided by the Television with Frontiers directive. I share the concerns that countries are helped and encouraged to maintain their cultures. I just happen to believe that this is done not by rationing, quotas or controls but by encouraging and helping the promotion and production of local programming. I hope the MEDIA II programme will be able to assist in that.
Having said that, I wish to join my colleagues in calling for enhanced efforts from the Community and from the candidates to make sure that they acquire the full audiovisual acquis . When that is achieved, we can all look forward to Hungary joining the Union and having a good audiovisual sector as well.
Thank you very much, Mr Perry.
Ladies and gentlemen, could you please wait another moment as the Green Group has still not spoken. Due to an administrative problem, it was not included. Therefore, before I give the floor to Mr von Habsburg, allow me to give the floor to Mr Kerr for two minutes.
Mr President, clearly new Labour are trying to write me out of the pages of history in the cultural debate.
Firstly, I would like to congratulate Mrs Leperre-Verrier on another excellent report. Actually I suggested she should do this report in the coordinators' meeting when she was not present because I knew she would do an excellent job.
I note in particular her concerns about monitoring and it is very important that we keep an eye on all the issues she mentions. I note the point she makes about a pre-accession programme which could have been a useful idea. I also wish to take this opportunity to note that the question of resources is very important. I have just been informed that the Dutch have agreed to only ECU 90 million for the cultural framework programme, which is a gross insult to Parliament which requested ECU 250 million for what is a very important programme. Indeed the Commission agreed ECU 167 million and the amount agreed by the Dutch is a disgrace. This shows the importance of underlining resources in meeting these programme needs. The MEDIA II programme has got rather more resources than this. This is an important issue.
The question of the strength of the media within Hungary is very important. When I was growing up, film societies in Britain recognised that Hungarian cinema was a very important part of European cinema. As Mrs Leperre-Verrier has pointed out, that was funded by the old state machine which of course has been dismantled as indeed have many other aspects of the old state machine in Hungary. We have to try to assist, replace and revitalise Hungarian cinema, which would be a great contribution to European cinema within the EU.
I welcome the report and I will, like Mr Evans, finish within my time to show the spirit of Christmas. A Happy Christmas to everybody.
Madam President, ladies and gentlemen, may I begin by adding my own thanks to Mrs Leperre-Verrier for her report. It is an excellent report, and we do not have too many excellent reports. You can be proud of it. I should like to dwell on one or two points from this report, because I believe they are crucially important.
The development process in Hungary - certainly in this particular domain - has been rather encouraging, especially since 1996, when the new legislation on the media was gradually set in motion. There were great difficulties, because, as you know, the media are very important politically and therefore tend to set the political parties at loggerheads - and thank goodness we have these political arguments in Hungary now instead of orders from above. The arguments held things up, but then the process began to move again, and all is well now.
I should just like to point out that the progress achieved has a distinctly liberal vein, which gives us good reason to speak of genuine progress in Hungary. And then I have a special word of thanks for the rapporteur for pointing out in the context of this development how dangerous it is when a particular smaller national culture dies out. In Hungary, as the previous speaker rightly said, the film and media culture has been developed for a long time. My memory stretches slightly further back than his - he was probably still a small child when this culture was developing. During the Second World War, for example, when I attended gatherings of the Hungarians in Hollywood, virtually all the great film stars were there, but we did not speak English. We spoke Hungarian, because they generally spoke English in such a way that I preferred to speak Hungarian, so that I could understand them.
There is still a great deal of talent in that country which could play a magnificent part in fostering the general development of European culture. For that reason, I should like to thank the rapporteur for referring, in very friendly and diplomatic terms, to the international competition in that part of the world. That competition is inconceivably ruthless. Literally millions of dollars are being invested in bids to seize control of the entire media structure in all these new democracies. There are some countries where these elements have actually achieved their goal. I need only cite the example of the Czech Republic, where practically all aspects of the media are controlled from overseas, although they are private companies.
In Hungary, thankfully, that has not happened, for the majority of the largest television network and largest private television network is in Hungarian and European hands today. That is a healthy situation if we want to preserve European culture. This is an area in which we must make strenuous efforts, for there are other countries where the threat is enormous. For instance, when I look at present developments in Croatia, I see that every possible means is being used to concentrate the press, television and the various other media in the hands of US corporations. I am not blaming the government for that; these are private corporations which are trying to establish such a monopoly and use it for their own ends. We cannot deny that there is a certain danger involved here. I believe this is one of the most important issues. We surely do not want quotas, as has rightly been said here, but we certainly do want to strengthen our people in such a way that they can develop their talents and compete in the marketplace.
Finally, I should like to add one more observation. We have various amendments here with this report, and I must say that they are generally good, but I should like to express distinct reservations about Amendments Nos 1 and 6, because of the unrealistic nature of Amendment No 6 in particular but also, to a certain extent, of Amendment No 1. People cannot be expected to produce full reports every six months. Anyone who has anything to do with television and the other mass media will know it is impossible. We should therefore go back at these points to the wording that was originally proposed by the rapporteur. The original text is good, because it takes us along a more realistic path.
Mr President, ladies and gentlemen, let me first thank the rapporteur Mrs Leperre-Verrier for her report.
In 1997 the European Commission proposed that Hungary should be included in the MEDIA II programme, when we saw how closely the Hungarian regulatory framework for radio and television broadcasting was aligned with the directive on television without frontiers. That finding, however, was to some extent called into question by information collected later, when we were examining in detail the acquis communautaire in the process of reviewing the legislation, the screening process as it is called, particularly in relation to cross-border radio and television broadcasts and Hungary's ability to guarantee the promotion of European projects.
Nevertheless, since Hungary undertook to find solutions for those problems in the medium term and more specifically before 2000, the Commission decided not to withdraw the proposal for Hungary's participation in MEDIA II and the first important step in the right direction was achieved on 20 October, when Hungary adopted the European Convention on Cross-border Television.
Hungary's inclusion in the MEDIA II programme will provide an important incentive for Hungary's further alignment with Community laws in the audiovisual sector. That Community programme will give Hungary the opportunity to get to know certain procedures and familiarise itself more with the acquis communautaire in the audiovisual sector and with the philosophy of Europe's audiovisual sector. Hungary will also have the opportunity to develop closer ties with the European audiovisual equipment industry, a fact which I am sure will be very useful in the near future.The European Commission will continue its close monitoring of the situation as part of the pre-accession strategy, and Parliament will be kept continually informed, more especially via the joint parliamentary committee which meets twice a year and is an excellent forum for the exchange of views about the progress already achieved and to be achieved in due course by Hungary. Consequently, there is no need to create an additional monitoring body, since the one already in place within the framework of the European Agreement is in fact quite able to monitor the procedure and pass on to the European Union's bodies all the necessary information about progress in the sector.
I should like to assure Mr Evans that the Commission agrees with the need to respect and safeguard all the languages and cultural traditions of Europe's peoples. Indeed, as regards in particular the implementation of the MEDIA programme, the Community is co-financing the operation in Hungary of a media desk, in other words a special office whose mission is to help with translations into Hungarian. We think this will cover any problems that may arise.
As regards the amendments proposed by the rapporteur, I should like to say that apart from certain syntactical corrections to Amendment No 1, the reference to the European Agreement ought to be worded as follows: '... obligations under Article 91 of the European Agreement between the European Communities and their Member States, on the one hand, and the Republic of Hungary, on the other hand, of 31 December 1993, progress continues to be required...'
The Commission accepts most of the amendments, except for Amendment No 5 which aims to establish an obligation on the Commission's part to inform the European Parliament about the results of the regular meetings of the programme's management committee. That amendment cannot be accepted because it bears no relationship to Hungary's participation in the programme. The Commission also cannot accept Amendment No 6. That amendment concerns Hungary's obligation to participate in the monitoring activities laid down by Article 4 of the directive on television without frontiers, and this is unacceptable because it would involve special obligations for Hungary, which do not exist for other Member States. For example, Cyprus, which also participates in the MEDIA programme, has no such special obligations. The amendment also refers to a form of established and continuous participation in the work of the liaison committee to be set up pursuant to this directive. That cannot be accepted because it conflicts both with the directive itself and with the internal rules of the liaison committee, which allow for the possibility of inviting representatives from the central and eastern European countries to take part in some of its work.
In any event, I think the fact that the Commission accepts all the rapporteur's other amendments, confirms that the report presented by Mrs Leperre-Verrier is indeed an excellent one, on which I would like to congratulate her once again.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
Before the vote on the draft legislative resolution
Mr Robles Piquer has a point of order.
Mr President, I would like to ask a question, because some of my colleagues tell me that these Friday votes are subject to the same rules as those on the other days with regard to participation in roll-call votes for the purposes of the payment of our salaries. I would like to know whether this is the case. If this were the case, today there has only been one roll-call vote. Some of us were unable to take part in it due to other commitments, and it would seem reasonable to hold another roll-call vote which would at least give us the opportunity to show that we are here.
Mr Robles Piquer, the votes on Fridays have exactly the same status as those on any other day. With regard to the status of roll-call votes, Mondays and Fridays are exceptions. Therefore, in this respect, it is not necessary to hold another roll-call vote.
Ladies and gentlemen, we shall now proceed to the vote on the legislative resolution.
(Parliament adopted the legislative resolution)
My congratulations to Mrs Leperre-Verrier.
Mr Hallam has a point of order.
Mr President, I would just like to remind the House that we must be better behaved on Fridays from now on as we are being televised for the first time for a long time.
Mr Hallam, I do not know about you, but from my point of view as President, I must say that I am very satisfied with this and every Friday. I do not in any way think that there has been any behaviour today that does not correspond to the normal running of the House and, above all, to the sense of friendship and familiarity with which I am glad to say Friday mornings are conducted, these being exceptional days.
Single market scoreboard
The next item is the report (A4-0402/98) by Mr García-Margallo y Marfil, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Single Market Scoreboard (SEC(98)0889 - C4-0444/98).
I give the floor to the rapporteur, Mr García-Margallo y Marfil.
Mr President, I am going to present the ideas of the Committee on Economic and Monetary Affairs and Industrial Policy on the Commission document, the second single market scoreboard, which relates to the progress made in building the single market and - more importantly -the obstacles and challenges that we have to face from now on.
As you will recall, the 1985 White Paper, the famous White Paper on the single market, was almost complete on New Year's Eve, 31 December 1992. However, there were still some measures to be adopted and, above all, new requirements had arisen that it had not been possible to fulfil.
What was the Commission's response to these inadequacies and these new matters to be dealt with? In 1993, it created two committees to inform Parliament and the European Council on the progress made. But the Commission soon realised that this information was insufficient, and in 1996 a further step was taken. It published a communication entitled 'The impact and effectiveness of the single market', which was the basis and impetus for the Action Plan for the Single Market approved by the Amsterdam European Council of June 1997, which covers a very crucial period in the construction of Europe, that which ends on 31 December 1998, the date of the introduction of the euro.
What did this plan involve? What were its aims? It aimed to achieve a single market similar to a national market with the following elements: a single currency, a harmonised tax system, integrated infrastructures, free movement of persons and, last but by no means least, instruments to enable businesses to survive in that context, and I am referring here to the European Company Statute.
How were such ambitious objectives to be achieved? How is the plan laid out? Firstly, a clear definition of the strategic objectives was established, because - as a Spanish poet says - no favourable wind will blow for he who does not know where he is going. Secondly, specific action was planned according to a precise timetable and, thirdly and finally, a procedure was set up to allow the monitoring of progress made and of any shortcomings that might become apparent. That is the origin of the scoreboards, the third of which we are discussing today, and which I believe to be especially important as we are only a few days, in fact less than 10 days, from the completion of the Action Plan.
What does the Commission document reveal? In my opinion, from the Commission document and from the progress that has been made, we can make four important observations.
The first is that a significant number of the objectives set out have been achieved, and I would like to highlight two of them here today: the liberalisation of gas supply and the protection of technological inventions.
The second observation is that the Commission believes that other objectives will soon be achieved, and here it draws attention firstly to the Directive on collective investment funds, which is of capital importance for the new capital market - excuse the repetition - which will enter into force on 1 January and, secondly, to the Directive on authors' rights in the information society.
The third observation is that other matters have not made as much progress. The Committee on Economic and Monetary Affairs and Industrial Policy - and I hope Parliament also - therefore expresses its sadness and regret at the fact that not enough progress, or at least not the necessary progress, has been made with regard to the free movement of persons and tax harmonisation.
The fourth and final observation is that Parliament notes with concern that almost 15 % of the legislation on the single market has not been transposed or incorporated into the internal regulations of the Member States.
What conclusions can we draw from this? What is to be done, as Lenin would say? Firstly, Parliament calls for a new action plan to cover the period from 1 January 1999 to 31 December 2002, which is a period that, as the President will confirm, coincides with the introduction of the euro.
Secondly, it establishes two phases. In the first phase, in 1999, the outstanding, delayed objectives will have to be completed, and in the second stage, in 2000, the free movement of persons must be established.
It proposes that, when there is a legal basis, the methods chosen should be regulations and not directives - in order to prevent delays in transposition -, and qualified majority voting rather than unanimous voting.
I will conclude, Mr President, by wishing a Happy Christmas to all those who believe and a happy winter solstice to those who do not.
Mr President, only very peripheral sectors and very specific interest groups can now question the enormous advantages that the opening of borders has brought for the majority of European citizens and companies. Output and trade have grown continuously, prices have fallen and there has been an extraordinary increase in the variety of goods and services on offer. We now have the largest integrated market in the world, with 370 million consumers, and they alone account for 1.1 % to 1.5 % of GDP growth within the European Union, and thus play a key part in economic convergence and in reducing disparities between the levels of development of the various Member States. 70 % of these fifteen countries' trade is carried out within the area of the Community, which will have a common currency in two weeks' time. The signatories of the Single European Act have good reason to be satisfied when we come to take stock of European integration.
However, Parliament should sound the alarm whenever there is dissatisfaction. We need to shine a light into the murky waters of carelessness and inactivity, and that is just what Mr García-Margallo is doing here. We need to attack the delay in applying important measures envisaged in the White Paper back in 1985 and others that have become vital since then. We also need to attack the delay - and even obstruction - on the part of Member States in transposing Community legislation into national law, ignoring Commission views, and even disregarding decisions of the Court of Justice, so that 220 legislative texts, or 15 % of the total, remain to be transposed. Fines could be levied on recalcitrant Member States in such cases, but we believe that the most effective sanction would be to publish a list of delays and the offenders, so as to shame them for their feeble European performance in the full public gaze.
Parliament should denounce the delay in the evaluation panels which the Commission should have been holding biannually since June 1997, which is in turn due to the delay in putting its own action plan for the single market into practice: of 62 undertakings, 39 have overrun the deadline envisaged. There is still a long way to go to eliminate market distortions and to make all four freedoms of movement accessible to the entire population of the Community of Fifteen.
We believe that fiscal policy is a key issue at this point if immediate progress is to be made in completing the single market. And the latest direction taken by the Council, the third way, is not very reassuring. Only yesterday we were talking about fiscal harmonisation, but now there is talk about some vague coordination of fiscal policies. We are even taking steps backwards, as has just happened at the Vienna European Council in the case of the scheduled expiry of the fiscal derogation applying to duty-free sales to intra-Community travellers.
Deferring the implementation of a decision taken in 1991 is a real attack on the single market. It sets an extremely dangerous precedent, and amounts to scandalous protectionism in favour of a privileged sector with an active, powerful and apparently effective lobby. Even if there is no will to go any further with fiscal policy, at the very least a new harmonised fiscal system for VAT and greater fiscal consistency with regard to capital are absolutely essential.
Mr President, this report deals with the implementation of EU directives in the Member States. It is commendable that such an evaluation has been carried out. However, it reveals that only 23 out of 65 undertakings have been fulfilled, which is naturally disappointing. I should like to know why the directives have not been transposed. It could be due to the fact that Member States do not or cannot support the resolution, or that the decision-making process has taken place so quickly that public opinion in individual countries has been unable to keep pace - in which case it is doubtful whether extending the qualified majority is the right solution.
I think we should look more carefully into the reasons why the resolution is not being implemented. I have misgivings about imposing fines on Member States that do not incorporate EU legislation. We could look at the issue in another way: there have been occasions when the opposite course of action has been taken and the EU has granted exemptions to Member States during their membership negotiations. For example, Sweden was granted a four-year exemption period during which it was allowed to retain its ban on antibiotics in animal feedingstuffs. The EU then stipulated that other Member States should raise their standards to meet those of the Swedes, which has been happening, although on a very limited scale and extremely slowly. Alternatively, would the problem be solved by the imposition of fines? Everyone knows that that would not really be the answer.
This excellent report concludes by saying that the resolution should, of course, be implemented since it was adopted jointly. However, more light needs to be shed on the reasons why this has failed to happen. Cooperation and confidence building are better ways of achieving results than fines and coercion. Rules are far more satisfactory if they are well supported in the Member States, since this makes their application more effective.
Mr President, I am standing in for Mr Wolf this morning but, with my infinite knowledge and flexibility, I will attempt to comment on the single market. In fact, I am very glad to be speaking on this because it is something very dear to the heart of my Prime Minister Mr Blair. When he takes a moment off from bombing Baghdad, he might care to look at this resolution and report. Despite being so enthusiastic about the single market, he will find many things which he cannot agree with. For example, there is the question of the single currency which, quite rightly, the report says is important for the completion of the single market. Britain of course is not yet allowed to join by Mr Rupert Murdoch.
The matter of harmonisation of taxation is currently horrifying the whole of the British media because of the notion that somehow we should share a little sovereignty on the harmonisation of VAT. Clearly that is necessary for a single market. I want to stress politically the importance of the free movement of workers and the protection of workers within the single market. This is not stressed enough in this report. The market has two sides and we must protect both.
Finally, I wish everybody a Merry Christmas and a happy New Year.
Mr President, the single market scoreboard is a useful instrument. Every six months stock is taken of the progress achieved in implementing legislation on the single market. The transposition of European directives into national legislation commands particular attention. The scoreboard makes it possible to quickly check which Member States are doing their job and which are lagging behind. Member States must of course honour their undertakings. The peculiar thing about it is that these are tasks which the Member States have charged themselves with because it is the Council of Ministers which determines European legislation, in cooperation with the European Parliament or otherwise. The motion for a resolution fails to take sufficient account of the particular nature of decision-making at Union level. If all Member States have to agree, it may take rather longer before a decision comes. That is a disadvantage.
However, lifting the unanimity requirement implies even more obstructions at Member State level and even more infringement procedures. It seems a clever move to resort to a regulation. But what then remains of the principle of subsidiarity? This is not the way to bring decisions closer to the public. Paragraphs 9 and 10 make a completely erroneous suggestion. I can be very brief about the call to introduce a common VAT system based on place of origin around the year 2000. The costs of introducing such a system and the administrative charges for conversion are so high that this plan must remain on the back burner for now, unless the Commission has a vast secret reserve. If that is case, I should like to hear it from the Commissioner.
Finally, it is unrealistic to expect the single market to show all the characteristics of a national market within three years. Priority must go to reinforcing existing measures. The single market will work better if we appreciate our cultural diversity at the same time. Mr President, I wish you and all your colleagues a merry Christmas and all the best for 1999. This also goes for the Commission and the Council, despite paragraph 5 of the resolution which calls for as many objectives as possible to be met by 31 December 1998. Commissioner, feel free to take a couple of days off.
Mr President, when economic and monetary union is introduced in a few days' time in the 11 participating states, a fully functioning single market will no longer be a desirable goal but a real necessity. The indiscipline of Member States which do not fulfil their single market obligations must be tackled even more systematically after the introduction of the single currency. After all, total transparency and comparability mean that distortions of competition will now have a greater impact than ever before. Although successes have been achieved, national efforts are still plainly inadequate. If you start something, you have to see it through. The same governments which implemented tough austerity programmes so that their budgets could meet the convergence criteria must submit to an intervention mechanism designed to eliminate barriers to trade and must be prepared to harmonise their taxation systems so as to banish the fear of unhealthy concentrations of capital and businesses. Mr President, since we have been talking about indiscipline, allow me to indulge in that vice myself by exceeding my one minute of speaking time to wish everyone a happy Christmas!
Mr President, ladies and gentlemen, for many years the goal of our European integration efforts was a common economic area without frontiers. The idea of creating the single market was even, in a sense, the master plan to realise the ideal of peace for the European Communities. Today we are going a stage further. To a great extent, the single market has become a reality. The great goal that awaits us now is the path leading to a European domestic market. At this stage, the second single market scoreboard affords us a welcome opportunity to assess the progress that has been made in the quest for economic integration within the European Union.
When we embark on the third stage of monetary union in less than two weeks' time, we shall have attained a new level of integration. We have also implemented or launched a number of projects which are essential to the creation of a European domestic market. First the electricity market was opened up, then the gas market also became a European market. Legislation was adopted to guarantee the protection of biotechnological inventions. We can all remember the detailed discussion here in the House.
Yesterday, we voted to create a system of European warranty law by adopting the directive on certain aspects of the sale of consumer goods and associated guarantees after the second reading. In addition, the directive on late payments is currently being discussed by the Council, having been adopted by Parliament at first reading. I personally hope for a comprehensively satisfactory outcome to these negotiations as soon as possible. That is particularly important to small and medium-sized businesses, since late payments, especially by public authorities, pose a huge problem and result in the loss of numerous jobs every year.
Other projects are still in the pipeline. Early next year, we shall consider the harmonisation of copyright law as well as dealing with certain aspects of environmental legislation, such as the directive on old vehicles. We still await an agreement on the European Company Statute. That is an important basis for the efficient operation of larger companies in Europe.
In the future, we shall also have to give more serious thought to how many legal instruments we intend to apply and the levels at which they should operate. Deregulation on the one hand and subsidiarity on the other have been concrete demands for some time, and are coming to fruition at this very moment in specific projects such as the SLIM initiative. Just this week, when we had the vote on the statistical system, several speakers said that it was absolutely essential to implement the SLIM initiative in that area, and we also wish to have a green paper on the subject. And now it is my turn to express my sincere thanks to the Bureau and the parliamentary staff, and to wish you all every success in the coming year and, as this year draws to its close, a Merry Christmas!
Mr President, Parliament's report on the Commission's establishment of a single market scoreboard reveals a very disciplinary concept of European cooperation. On one hand, in order to prevent delays in transposing directives into national legislation, it advocates that more use should be made of regulations, which are directly applied, uniform and decided by majority. This seems to me to contradict the calls for flexibility and subsidiarity that are regularly heard from various quarters. On the other hand, it once again calls on the Commission to consider the possibility of imposing fines on states that have not fulfilled their transposition obligations.
In our opinion, it would be entirely illegitimate and undemocratic for an administrative body to be capable of imposing such penalties on sovereign states. Moreover, there is no legal basis in the Treaty to allow the Commission to act in this way, and the Council could not even delegate such rights to the Commission, because it does not have them either. Only the Court of Justice, under Article 171 of the Treaty, has certain powers to apply penalties, and even those are, in our opinion, excessive, as they are not subject to appeal and cannot be suspended by a democratically and formally expressed national will.
These considerations did not prevent the Commission from recently asking the Council to give it authorisation to implement a compulsory intervention mechanism in order to eliminate certain obstacles to trade. The Council sternly rejected this, and rightly so. However, the Council itself has accepted the establishment of multilateral surveillance systems, first of public deficits, and now of employment, which are also disciplinary in nature.
This shift is the result of a double error, which is repeated in the report we are discussing today. Firstly, Brussels would have more power than the nations, and secondly, the single market would become a domestic market, that is, a completely integrated internal market that is like a national market. This double error evidently contains the seeds of the denial of any scope for manoeuvre for the nations, and therefore, the denial of all national sovereignty, on any issue. The Council would save itself and preserve its honour by putting an end to this once and for all at the next opportunity.
Ladies and gentlemen, I wish you a Merry Christmas in a Europe that is not yet entirely disciplinary in nature.
Mr President, I welcome this report. Some of the rapporteur's conclusions are very disturbing. He highlights the fact that 15 % of the legislation adopted on the single market has not, as yet, been transposed in all the Member States. Additionally, he is strongly critical of the fact that proposals on the free movement of people and tax harmonisation have not been adopted.
Like the rapporteur, I welcome the Commission scoreboard to measure the state of implementation of the action plan for the single market. I hope that the Commission examines it very carefully. The political zealots in the Commission and in the Council, who support the abolition of duty-free, tell us that the continuation of duty-free is inconsistent with the single market. I would urge them to read this report; to analyse in detail the Commission scoreboard, and when they clearly see that the single market is still a very long way from being completed, especially in the field of tax harmonisation, they might change their minds, especially in the wake of the decision at the Vienna Summit to carry out an impact study into the effects of abolition. I believe that when this study is completed, it will confirm the worst fears of many in this House that 140 000 jobs will be lost throughout the EU, that air and ferry fares will increase and that EU tourism and regional policy will be undermined. Presented with this information, I hope that ECOFIN and the Commission will be sufficiently persuaded, at the very least, to extend duty-free beyond the 30 June next year. That would be the best Christmas box that both the Commission and Council could give the citizens of Europe.
In conclusion, let me, along with other Members of this House, wish you, all members of Parliament staff, the Commissioner, all members of Commission staff, and all who serve this Parliament a very happy and peaceful Christmas and a prosperous New Year.
Mr President, ladies and gentlemen, first of all I thank you for your positive assessment of the scoreboard whose third edition was published last October. Let me also thank the rapporteur, Mr García-Margallo y Marfil, for his excellent work.
The six-monthly scoreboard has two purposes: first of all, to give a picture of the current state of the single market, and secondly, to assess the extent to which the Member States, the Council, Parliament and the Commission are fulfilling the stated objectives about which we are all in agreement, namely the action programme for the single market. The scoreboard is therefore an administrative tool with a clearly defined political aim, namely to improve the operation of the single market.
By publishing objective information about the performance of the single market, we can help to address the obstacles that still remain before the market is fully completed. The most striking finding to emerge from the scoreboard concerns the incorporation deficit, in other words the proportion of directives that have not yet been implemented in one or more Member States. According to the latest figures presented at the Internal Market Council on 7 December, today only 13 % of the directives are not in force throughout the Union, and that must be compared with the much higher proportion of 35 % we had only a year and a half ago, in June 1997. In addition, the incorporation of laws in the Member States has greatly improved. The deficit now ranges around low levels, from 0.7 % in Finland, closely followed by Denmark, Sweden, Spain and the Netherlands, the highest proportion being in Portugal at 5.5 %. Despite the progress achieved by most Member States, it is clear that not all the remaining directives will have been implemented by the end of 1998. There is some urgent catching up to be done. The Member States must keep up the pace of the last few weeks in relation to the notification of directives implemented at national level. If this happens, then by the middle of next year, by next June, the single market will at last be able to overcome this major obstacle and will then clearly be able to operate completely and correctly. The Commission will continue monitoring the situation closely with the single market scoreboard, notwithstanding the imminent lapse of the action programme at the end of the year.
Another positive factor is that there are further new developments in the implementation of the action programme on the single market, in both the legislative and the non-legislative fields. I should like to stress the Council's recent publication of the regulation on the operation of the single market in relation to the free movement of goods in the Member States, and the regulation codifying the procedures for state aid.
The European Parliament also rendered its opinion on the Green Paper on patents, making it possible for the Commission to publish a statement before the end of the year.
The action programme also called for an effort to address the weaknesses that exist in some areas: public contracts, mutual recognition, European models, compliance labelling, patents, building materials, the modernisation and more consistent application of value-added tax, and the implementation of the Customs 2000 programme and the measures to reform transit transport. As you know, a lot of work is being done in those areas. In some cases, indeed, statements have already been published presenting further programmes for work during the coming years. In other areas, however, such as digital signatures, copyright in the information society, the residential rules applicable to workers and credit service telesales, discussions are still in progress both in the Council and in Parliament.
In contrast, the failure of the Social Affairs Council to reach agreement about the issue of worker participation means that very little progress has been achieved in relation to the proposed directive on the articles of association of European companies and the related proposals in the area of company law.
There has also been significant progress in improving the administrative and feedback instruments that aim to increase the effectiveness of the single market's rules. This includes, for example, speeding up the procedures for intervention by the Commission, the creation of coordination centres in the Member States to speed up problem-solving, the creation of points of contact between companies and citizens in the Member States, and commencement of the dialogue with companies and citizens. On that point I wish to assure you that we attach great importance to the dialogue with companies. It is an activity which my colleague Mr Monti and I, working together, will begin in the next few days. Our aim is to improve the information of companies about the single market, especially small and medium-sized enterprises which do not always have all that is needed to obtain the necessary information. It is an absolutely user-friendly system, one based on direct contact via the Internet and by telephone. In fact, the first phase of developing the system will begin in just a few days, next Monday, 21 December. As a two-way system, it will also provide the possibility of feedback from the companies about the problems they encounter, and I believe that will make a valuable contribution to our efforts to improve the operation of the single market. Granted that in most but not all cases a great deal of progress has been achieved, which is what the action programme was intended to do, in the Commission's view the action programme can now be regarded as a complete success. The single market scoreboard will continue being used to monitor progress towards all the objectives not yet achieved.
Ladies and gentlemen, the action programme for the single market is now in the last few days of its implementation. We can justifiably claim that in a few weeks the single market will move into the era of the single currency in a much better condition than it was 18 months ago. However, there is no room for complacency. The European Commission will draw up a discussion paper in February 1999 to review the situation and present its thoughts about overall strategy for the single market. The opinion we debated today includes specific proposals about how to address the disadvantages of the single market, which the Commission will be considering in detail over the next few months. However, other discussions must take place in the coming months, so that a definitive proposal can be submitted in good time for approval by the European Council in Cologne at the conclusion of the German Presidency.
Mr President, let me now express my best wishes to you personally, to the honourable Members, to the interpreters, to the staff of the European Commission, the Council and of course Parliament, for a most enjoyable and happy Christmas and a healthy and prosperous New Year.
Thank you very much, Mr Papoutsis. Allow me also, on behalf of this Parliament, to offer our best wishes, not only for the festive period but also for the coming year, and to say that we hope that we will continue to work together. Therefore, best wishes to you and to your family.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the resolution)
Mr President, there is one more wish I should like to express on the single market, namely that we continue in future to fight fraud and crime with the same efficiency as we have done to date, and that we set a good example of security in our own European house. Thank you, Mr President!
Mr President, I voted in favour of the report on the single market scoreboard, but I would nevertheless like to make a few clarifications.
We are still a long way from a perfect single market, without distortions of competition. In my opinion, it is unacceptable for Member States not to apply the directives that have been adopted, and I do not agree with Mr Berthu when he says that penalties are not necessary. Penalties are needed for Member States - including my own - who do not apply the directives, as that leads to distortions of competition.
With regard to distortions of competition, I would like to say something about an aspect of the single market that is really not working: I would like to talk about the exclusive contracts for the delivery of certain goods, contracts of which retailers in my country are the victims. I had addressed a written question...
(The President asked the speaker to conclude) One moment, Mr President, be a little flexible, this is very important!
I had addressed a written question to the Commission. Mr Van Miert, who is Belgian, answered that exclusive contracts, which force retailers from Luxembourg to go through a Belgian general representative who charges commission, are compatible with the single market. I cannot believe this, as the retailers in Luxembourg are supplied at a higher price than that offered to consumers in nearby areas. If this is not a distortion of competition, I do not know what is, and I demand that this situation be rectified.
Mr President, if you will allow me to say one more thing, I would like to mention tax harmonisation. I am of the opinion that we do not need across-the-board harmonisation, because in a single market, healthy fiscal competition is also needed. Look at what happens in the United States or in Switzerland, where the taxes are not the same. We do not want harmonisation that means standardisation, and we want healthy fiscal competition in the single market.
We do not want VAT to be harmonised along with the euro. It is antisocial. I insisted on saying all that because I voted in favour of the report, but as the report contains passages that may imply that I am in favour of harmonisation, which I do not want, I had to make these clarifications.
Thank you, Mr President, for being so considerate. Of course, I wish you, and all my colleagues, a very happy 1999, which will definitely not bring the tax harmonisation advocated by Mr Deprez.
This report highlights a problem without really addressing it. The completion of the single European market has turned out to be a far more complex political regulatory task than was envisaged in the original strategy, which essentially relied on the automatic apolitical functioning of the deregulated market forces. We certainly know now that it will not be possible to find a sustainable solution to this problem without a new beginning in political terms, to provide a basis for an adequate fundamental consensus among the Member States of the EU on social policy and an efficient Community regulatory framework. The change of government in Germany has made this possible within the EU. All that has to be done is to seize this opportunity resolutely and not squander it by engaging in disputes over short-term interests.
Mr García-Margallo y Marfil's report, unfortunately, is still too heavily based on a technocratic damage-limitation mentality to serve as a means of grasping this key political opportunity; parts of the report even reveal vestiges of the illusions of free-market radicalism regarding the 'self-generation' of the single market. That is regrettable. But nothing in the report is absolutely mistaken either. For that reason, our group will abstain from voting.
Parliament has now come to the end of its agenda.
Adjournment of the session
Ladies and gentlemen, this is, in fact, the last sitting of the year and also the last day of this part-session.
It should therefore be said that, despite all the difficulties - as we think we know which way the wind is blowing - we have used this year well: we have worked from day to day, patiently, like good craftsmen, and I think that, overall, we can be pleased with ourselves.
It should also be said that this week, ladies and gentlemen, has been one of hard work and great responsibilities: hard work both for you and for those working with us.
At the end of this week, when greetings of peace are being offered, we unfortunately have to think of them more as a wish than as a reality. It is wish that we want to promote. We also want to promote - and this week has been very significant in this respect - complete respect for human rights, and we demand, as our President said, the release of all political prisoners who defend their ideas in a peaceful manner.
I think that these are statements that enable us not to end one year, but to start work for the next year.
Ladies and gentlemen, allow me - as I do every Friday in Strasbourg - to express today, in particular, our thanks to all those who work with us. Allow me to mention each of them. I would firstly like to thank the ushers, our ushers, who are pleasant and discreet, and whose presence is scarcely noticeable but very effective. I would also like to thank our interpreters, the friendly voices that we almost recognize. We often do not put a face to them, but we do identify these friendly voices that help us so much. I would thank, too, the translators, whom we have mentioned many times, and also, ladies and gentlemen, those that day after day put together the 'Rainbow', as well as those that rigorously and efficiently draw up the reports on the daily sittings.
I have left until last the staff that help us during the sitting, the staff, headed up by Mr Rømer, who, as I have said so many times, prevent many mistakes that we would otherwise make on top of those that we already make.
However, ladies and gentlemen, this sitting has another characteristic, of which you will be aware: it is the last sitting of this legislature before Christmas and the New Year, and these members of staff also represent a certain degree of continuity for the future. Political continuity is embodied in Parliament, and this will be represented by those that remain in Parliament and those that will arrive. However, continuity involves daily work and these staff members provide a certain amount of assurance for those of us that are leaving that this will be carried on. I would therefore like to offer them a special word of thanks.
And to you, ladies and gentlemen, I must say that, wherever you are this Christmas, I will remember you. If I close my eyes, I can remember all your faces. This is not a great achievement as there are not many of you, but I can remember all your faces. You can all be sure that I will remember you. Today, I would like to express once again my thanks for all your cooperation when I am presiding, as this makes things easier. I would also like to give you my best wishes for this festive season and for the future, and to say that I feel a great amount of friendship for all of you.
Bones festes i feliç any nou , as they say in my small country. Merry Christmas and a happy New Year, ladies and gentlemen. I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.30 a.m.)